               Case 20-15173-RAM          Doc 118     Filed 07/14/20    Page 1 of 4




                           UNITED STATES BANKRUPTCY COURT
                            SOUTHERN DISTRICT OF FLORIDA
                                    MIAMI DIVISION

In re:                         )
                               )
MIDTOWN CAMPUS PROPERTIES, LLC,)                       Case no. 20-15173-RAM
         Debtor.               )                       Chapter 11
                               )


                          MOTION FOR RELIEF FROM STAY
                      FILED BY JOHNS CREEK REMODELING, LLC


Introduction:

         Creditor Johns Creek Remodeling, LLC, (“Johns Creek”) moves for relief from stay in this

case pursuant to 11 U.S.C. §362(d)(1). Johns Creek seeks permission to pursue a lien foreclosure

action, based on state statutes, to foreclose a properly recorded lien. The Court should grant Johns

Creek’s request, because the Debtor has threatened to destroy Johns Creek Remodeling’s legal

rights in the collateral if Johns Creek does not file suit promptly.



Facts:

         In March of 2020, Ricardo Perazza, the CEO of Johns Creek Remodeling, LLC, met with

Oscar Roger, the Managing Member of Midtown Campus Properties, LLC and negotiated a

contract for Johns Creek to do construction work on Midtown Campus Properties’ project in

Gainesville Florida. Johns Creek began work on the project on or about April 1, 2020 and

completed the last of its work on or about June 1, 2020. After June 1, Johns Creek stopped working

on the job because Midtown Campus Properties had consistently failed to pay invoices that Johns

Creek presented for completed work. As of July 2, 2020, Johns Creek is owed $111,843.66 for

unpaid invoices. The unpaid invoices are almost entirely for work that was completed after May

                                                  1
              Case 20-15173-RAM            Doc 118      Filed 07/14/20      Page 2 of 4




8, 2020, the date of the bankruptcy petition in this case.

        Subsequent to Midtown Campus’ default, Johns Creek recorded a construction lien in the

public records of Alachua County, pursuant to Chapter 713 of the Florida Statutes. A true and

correct copy of Johns Creek’s Notice of Lien is filed herewith as Exhibit 1. Johns Creek served a

copy of the Notice of Lien on Midtown Campus’ counsel, by filing an Amended Proof of Claim

in this case and attaching the lien as a supporting document. Shortly thereafter, on June 23, 2020,

Midtown Campus Properties responded by recording a Notice of Contest of Lien in the public

records of Alachua County. Exhibit 2. The filing of a Notice of Contest of Lien puts Johns Creek’s

lien rights in jeopardy, and for the reasons explained below, is a valid basis to grant relief from

stay.



Applicable law and argument:

        By recording and serving a Notice of Contest of Lien, Midtown Campus Properties has

made it clear that they intend to extinguish Johns Creek’s lien. The legal effect of filing a Notice

of Contest of Lien is that “[t]he lien of any lienor upon whom such notice is served and who fails

to institute a suit to enforce his or her lien within 60 days after service of such notice shall be

extinguished automatically.” §713.22(2) Fla. Stat. Accordingly, if Johns Creek does not file suit

within sixty days from the date of service of the Notice of Contest of Lien, its rights in the collateral

will be destroyed. This is certainly grounds for relief from stay.

        Under 11 U.S.C. §362(d)(1) a creditor is entitled to relief from stay “for cause, including

the lack of adequate protection of an interest in property of such party in interest.” Id. that Johns

Creek is faced with a ‘lack of adequate protection’ is beyond question. Johns Creek security

interest is not only inadequate; it is in grave jeopardy. As a consequence of the Debtor’s actions,



                                                   2
               Case 20-15173-RAM           Doc 118      Filed 07/14/20      Page 3 of 4




Johns Creek stands to lose its collateral rights in 60 days’ time if it does not file suit to enforce its

lien. This is clearly grounds for relief from stay, and Johns Creek will be absolutely prejudiced if

relief is not granted.

        Relief from stay for cause should also be granted because Midtown Campus Properties’

action is a breach of its fiduciary duty. In a Chapter 11 case the debtor in possession is

a fiduciary to all of its creditors and equity security holders. In re SunCruz Casinos, LLC, 298

B.R. 821, 829 (Bankr. S.D. Fla. 2003). As such, the debtor in possession has a fiduciary duty to

preserve estate assets for the benefit of creditors. In re Four Score Broadcasting, Inc., 77 B.R. 404,

407 (Bankr.W.D.N.Y.1987). In this case, the Debtor has not only breached its duty to preserve

assets, it has done exactly the opposite: Midtown has placed Johns Creek’s lien in jeopardy by

threatening to extinguish it.



Conclusion:

        By filing a Notice of Contest of Lien, the Debtor in this case has threatened to extinguish

Johns Creek’s lien rights, unless Johns Creek files suit within sixty days to enforce the lien. This

act places Johns Creek in a position of inadequate protection, and it is a breach of the Debtor’s

fiduciary duty to preserve assets for the benefit of creditors. The only way that Johns Creek can

protect its collateral is by filing suit to enforce its lien. This Court should grant Johns Creek

Remodeling, LLC’s Motion for Relief from Stay so that Johns Creek can file suit and preserve its

lien rights.


        RESPECTFULLY SUBMITTED this 14th day of July, 2020.

                                                LAW OFFICE OF THOMAS MCDERMOTT, LLC

                                                /s Thomas McDermott

                                                   3
Case 20-15173-RAM   Doc 118   Filed 07/14/20   Page 4 of 4




                       Thomas McDermott
                       901 NW 8th Avenue, Suite B-17
                       Gainesville FL 32601
                       E-mail: mcdermott.lawyer@gmail.com
                       Attorney for Creditor Johns Creek Remodeling, LLC




                          4
